Citation Nr: 1011892	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a thoracic spine 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to November 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.  In November 2006, the Veteran 
testified during a videoconference hearing before the 
undersigned. 

This case was previously before the Board in September 2007 
at which time it was remanded to the Appeals Management 
Center (AMC), in Washington DC for further development.  

Also, as mentioned in the September 2007 Board remand, the  
issue of service connection for a low back disability 
secondary to the service-connected thoracic spine injury has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, the 
Board does not have jurisdiction over that issue, and it is 
referred to the AOJ for appropriate action.  

Regrettably, the Board must again REMAND this case to RO via 
the AMC for still further development.

REMAND

In September 2007, the Board sought development of the claim, 
specifically to obtain any Social Security Administration 
records of the Veteran that may be available.  Information 
from SSA received in October 2009 confirmed that no records 
are available, and that development is completed.  

As an unfortunate result of the delay in requesting the SSA 
records, it is apparent that more current medical information 
is needed, specifically a medical examination to assess the 
current severity of the Veteran's thoracic spine disability.  
This is especially true since his last VA compensation 
examination for that disability was in June 2005, almost  5 
years ago.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA compensation examination to 
determine the current severity of his 
service-connected thoracic spine injury 
disability. The examination should include 
any necessary X-rays, and must include 
testing of the range of motion of his 
thoracolumbar spine, in degrees, with 
normal range of motion also specified, and 
indications of: (a) whether the thoracic 
spine exhibits weakened movement, 
premature or excess fatigability, 
incoordination, or pain on movement (and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); (b) whether pain significantly 
limits functional ability during flare-ups 
or when this ankle is used repeatedly over 
a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups). The examiner must discuss the 
rationale for all opinions and conclusions 
expressed.

2. Then readjudicate the claim in light of 
the additional evidence. If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



